Citation Nr: 1646501	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.M.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and E.M. testified in June 2014 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in February 2015, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a low back disability.  The service treatment records show that in June 1968 he complained of back pain for the past four days.  He was diagnosed with a sacroiliac strain.  VA treatment records from June 2002 and August 2002 note that the Veteran had chronic low back pain.  VA treatment records beginning in February 2009 show degenerative changes of the lumbar spine.  In June 2009 the Veteran wrote that he has chronic pain on a daily basis.  The Veteran wrote in January 2010 that the back pain had been progressive since 1970.  The Veteran testified at the June 2014 Board hearing that he hurt his back during service when he was helping load canned goods and that he was treated with aspirin.  He did not seek follow up treatment in service because he felt as if the treatment providers did not want to see him for a back ache.  However, his back hurt all of the time.  His back problems have continued since the in-service injury.  Ms. M, his wife, testified that she and the Veteran had been married for 45 years and that he had had back pain for that whole time.  

In February 2015 the Board remanded the claim in order for the Veteran to be scheduled for a VA examination.  At an August 2015 VA examination he was diagnosed with sacroiliac strain, resolved, and degenerative joint disease of the lumbosacral spine, diagnosed in 2002.  The examiner opined that the current low back disability was less likely than not the result of the sacroiliac strain noted over 45 years ago in service because there was no documentation available to suggest chronicity of sacroiliac strain during active duty or within several years of separation.  The Veteran is competent to report that he has had pain since service, and Ms. M is competent to report that she has observed the Veteran having back pain for over 45 years.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Furthermore, the Board finds their testimony and statements to be credible.  Therefore, probative value cannot be given to the VA examiner's opinion because it did not consider the competent and credible reports of low back pain since service.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An addendum to the VA examiner's opinion must be obtained before the claim can be decided on the merits.

VA treatment records to June 2015 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
June 2015 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from June 2015 to the present.

2.  Thereafter, obtain an addendum to the August 2015 VA examiner's opinion, or another qualified provider if the examiner is unavailable.  The examiner should review the claims folder and indicate that such review occurred.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's low back disability is related to service or had its onset within one year of discharge from active duty.  

In rendering this opinion, the examiner must assume that the Veteran has had low back pain since the June 1968 in-service strain.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor as it is to find against it.

The reviewer must include in the medical report the rationale for any conclusions expressed, to include descriptions of the medical processes involved and citation to relevant medical literature/treatise as necessary.  A report containing unsupported/unexplained conclusions will be returned as inadequate.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After the development requested has been completed, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




